__.~
-           .‘ICIICYA&                                                        CL- 5//
                                      September 18, 1974


       The Honorable John. C. White                      Opinion No. H-    403
       Commi~eionor
       Texas Department of Agriculture                   Rc: Whether State agency may
       P.O. Box 12847                                    construct 8 building on leamad
       Aurtln, Texsr 78711                               Lnd.

       Dear commi~rioner     white:

               The Texh    Dap&nent     of Agriculture      bar Iea*ed land for a period
       o ftwenty y e a r mwith l twenty y e w r enewa l0p M o na nd intea drto erect l
       lfvcrtock e x p o rlbtion
                             t     upon the rite. You ?IWO called to ow attention
       Attorney Goner4 Opinton C-Sll 0965) a ao ne       wh iclphp a r a wouldntiy hold
       the expenditure for the improvement to be invalid. You have arked our
       opinion am to whether tbe Department may make and peg for improvements
       upon private bnd leaeed for itmuse.

               In Attorney General Opinion C-511 thimoffice held that under Sections
       30, 51ld 52 of Article    3 end Section 6 of Article l6of the Texar Conrtitution.
       the grant of public money to improve loaeed land warnunconatitutionel because
       l private benefit might rerult if the lace wore terminated early.


               We believe that holdtag went too irr and rhould be ovortied.

               There are l number of conrtitutionel provimiwr    prohibiting grate
       for the benefit of individuala and requiring the uao of public fundr for public
       purporer only.

               In Article 3 of the Toxaa Conatitutfon:

                           Sec. -30. LdAN OR PLEqOE 0,F CREDIT OF STATE.
                       The Legirlrturo lhall have no power to give or to lad,
                       or to lathorko the giving or lendin& of the credit of the


                                                p.   1880
The Honorable JohnC. White    psgs 2    (H-403)



             State in rid of, or to say perron,    sroocistion or
             corporation. wluther munidpsl        or other, or to
             pledge the credit of the.Stste in say naqnner wbst-
             lo eva rfor
                      , tits
                           p a yment
                                   d th elisb ilitiee,
                                                   p r o r ent
            .or prospective, of sny individual, sssocistion ol .
             indivlduslr, municipal or other corporationwhst-
             lo o ver .

                Sec. 51. GRANTS OF tiBLIC.MONEY             PRO-
             HIBITED: EXCEPTIGNS.    Tho LsgWsturo          ohaIl
             h8Ve no power to mske say grsnt or suthodse       the
             making of any grant of pub& money8 to soy
             individual, srrocistlon nl Jndhddusls, municipl
             or other corporation8 whstwoevsr; provided, bow-
             ever, tho Lsgidsturo msy gnat aid to indigent
             snd dirsbled Confedorsto rddism sad rsilorr
             under  much regulstlonosad limitstions so nmy b+
             deemed by ths Legirlshus    sm acpsdisnt, sad to
             th& .tidow in indigent drcumatsnces under lucb
             reguMioam srd liadtstlona 81 nuy bo deemed by
             the Lsgirlsture a# sspedient; providedthat tie
             provisions of this Section sbsll not be coastrued
             lo se to preiAnt the grsnt of rid in c&mea od pubIic
             cslsmity.

                 Sac. 52. COUNTIES, CITIESOR OTHER
             FOIJTICAL CORPORATIONS OR.SUBDWISIONS;
             LENDING CREDIT; GRANTS. (8) Except sa othor-
             wise providod by tbis soction, tho Legislature aball
             have no power to authorise my county, dty, town
             or other political corporstion or subdivision of the
             Stab to lend its credit or to grsnt public money or
             thing of vsluo in rid of, or to any individual, asrocis-
             tion or corporstion   whatsoever. or to become 8
             stockboldqr in ruch corporstlon. sreocistlon or
             e~wny.



                                     p. 1881
The Hosorsblo’John C. White      psge 3 m-403)



        In Article 8:

                   Sec. 3 GENERAL LAWS: PUBLIC PURPOSES.
               Tsxor shsll be levied end co&&d    by get&al .
               lswa end for public purposer only.

        In cssoa wda aa De&v.          Cit, oi Lubbock, 326 S; W. 2d 699 (Tat.
1959); Stak v. citv of A(.                                 1960); sad Barrington
v. Cokhoe,       338 S.W.2d 133 (Tax. 1760) the vslidity of 8 grsnt turned on
tho public purpoeo to be sorved, even thoagh a privsti benefit reeultsd.
These cssos. respectively, upheld the exponditurq of+public fundr for ohm
dssrsnco of lands to be dtieloped by private ow&rehip: for relocation of
pkvste   utilitler nocerrsry   forMghwsyimprovem&ate~        sad for moving of 8
rsiliosd right-of-wsy to sliminste grade crosringd, 43 of which sctlonr
realted in en inddentsl .benalit to the privste Nrty. :

        &I ouiopinionifsn   ~chdihrrOfOrtho     erection, repair or maink-         .
nsnce of en improvomsnt on lessod proporty is for a wooer     nublic nurooee
and if the conddorstion or bone5t k the public ir sdaausto, tho transection
is not rendered invalid by the pordbility thst the privste psrty will resHse
en unsxpeckd inddentsl benefit.

       Not every public purpore, however, im a proper public purpore
qpon which to bsee a public expenditure. See a. g., Attorney General
opinion H-357 (l974).. However, in Dmia v. City of Lubbock, luprs,
the Supreme Court quoted thir psrrsgi from ik prior dki&.m          i’n m&
4. City of Taylor, 67 S..W, 2d 1033 (Tsx. 1934).

                No exact definition csn be msdo [of public’purposes].
                Suffieb it to ray that, unless 8 sourt csn say that the
                purposes for which public fundr are expended are clearly
                not public purpoeee, it would not bo justi5ed in holdinp
                invalid a legislative act or provkion in s city chsrtor
                provid_iingfunds for luch purposes (67 S. W. 2d et 1034)

       pollowing there end other suthoritior thir of5ce hss issued opinions
suthorising, for exsmple, expondituror toward construction of a utility line


                                      p. 1882
  The Honorsble John C. Wbitc     mgu 4    (H-403)



  to service public psrks (Attorney General Opinion H-109 (1973)) end
  expenditures to construct recreation facilitioe 011property ow?mdby
  the federal government (Attorney Genorsl Gpinion H-257 (1974)).

         Accordingli.   we snewor tbst the mero fsct that the livortock
  oxport rtation is to bo located on lesaod lsnd doea ngt render the expen-
  diture, ipso facto, violstivo of tho Coastitution. Tl+t quoetiun muet
  depend upon whether the oxpendituro 1~ for 8 proper public purpoeo endir
  in cxchsngp for adequate public bonefite, 8 dotermisWioa which 10 to be
  made by the Department in the @rot inhence. and, if ch8llenged. ultimste~ll
  by the court.

                                  SUMMARY

                      Providod the expenditure ie for a proper public
                  purporo end lo exchsngcd for sdoqnsto public benefitr,
                  tho Dopsrtmsnt of Agriculture ey oxpond funds to
                  erect a livortock export ltation on loseed property.

                                                Very truly yourh




                                                 OHN 6iii
                                                At&toy    Geaorsl of Teaur
  APPROVE?:
                                          P
              I


ezatE




  ijxvID M. SCENDALL, Chsirmsn
  Opinion Committee




                                      p. 1683